Hammond, J.
The rulings requested were rightly refused. While the evidence as to the sales made by the plaintiffs or the defendants before the year 1904, and by the defendants in the year 1904, was not admissible as showing the rule of damages, or even as conclusively showing the amount of damages, still it was admissible as having some bearing upon the value to the plaintiffs of the contract and the amount of the damages suffered by the breach. And the fact that it covered sales for the whole business year did not affect its competency, even if, as contended by the defendants, the breach of the contract did not occur until August 20, 1904, but affected only its weight. Fox v. Harding, 7 Cush. 516, 522. Mueller v. Bethesda Mineral Spring Co. 88 Mich. 390. See also Bagley v. Smith, 10 N. Y. 489; Schile v. Brokhahus, 80 N. Y. 614; Dennis v. Maxfield, 10 Allen, 138.

Exceptions overruled.